Case 3:18-cv-14563-BRM-TJB Document 7-5 Filed 11/08/18 Page 1 of 2 PageID: 78




Brian D. Sullivan
FOX ROTHSCHILD LLP
75 Eisenhower Parkway, Suite 200
Roseland, NJ 07068
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


NEW  JERSEY   COALITION     OF
AUTOMOTIVE RETAILERS, INC.,    Case No. 3:18-cv-14563-BRM-TJB

                     Plaintiff,
                                              Motion Day: December 3, 2018
                v.

MAZDA MOTOR OF AMERICA, INC.

                     Defendant.



                           CERTIFICATE OF SERVICE

      I hereby certify that on November 8, 2018, the following documents were

served electronically in accordance with the electronic case filing policies and

procedures on the attorney of record for Plaintiff listed below:

      1. Defendant's Notice of Motion to Dismiss, dated November 8, 2018;

      2. Declaration of Kyle Kaczmarek in Support of Motion to Dismiss, dated
         November 8, 2018, and the exhibits annexed thereto;
Case 3:18-cv-14563-BRM-TJB Document 7-5 Filed 11/08/18 Page 2 of 2 PageID: 79




      3. Defendant's Brief in Support of Motion to Dismiss, dated November 8,
         2018; and

      4. [Proposed] Order.


To:   Marvin J. Brauth, Esq.
      Willentz, Goldman & Spitzer P.A.
      90 Woodbridge Center Drive
      P.O. Box 10
      Woodbridge, NJ 07095
      Attorneys for Plaintiff


                                             /s/ Brian D. Sullivan
                                             Brian D. Sullivan




                                         2
